                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF MISSOURI
                                   SOUTHERN DIVISION

ANTHONY CARLTON DUNLAP, SR.,         )
                                     )
          Plaintiff,                 )
                                     )
     v.                              )                           Case No. 17-03120-CV-S-BCW-P
                                     )
GREENE COUNTY JUSTICE CENTER, et al.,)
                                     )
          Defendants.                )

                                                      ORDER
         This civil rights case was filed pro se by Plaintiff, who is incarcerated in the Federal
Correctional Institution in Butner, North Carolina, for claims arising during his time of
confinement as a federal detainee at the Greene County Justice Center (“GCJC”) in Springfield,
Missouri. Before the Court is Defendants’ second motion for summary judgment. Doc. 183. For
the reasons set forth below, Defendants’ motion for summary judgment is granted in part and
denied in part.
I.       Background
         Plaintiff brings this action against the following Defendants: (1) Sheriff Jim Arnott, (2)
Lieutenant Jenkins, (3) Sergeant Childress, (4) Dr. Jason Wilkins, a medical doctor with the sole
authority to prescribe medications in the GCJC, (5) Officer Morgan, (6) Officer Glover, (7)
Corporal Roberts, (8) Dr. Kylie Walker, a licensed psychologist, (9) Dr. Melissa Ussery, the
Director of Mental Health Services, (10) Officer Cody Richison,1 and (11) three Jane Doe nurses.2
Plaintiff names Defendants in their individual and official capacities. Doc. 11.

         1
            Plaintiff’s original action contained additional defendants, e.g., the GCJC, Officer Spalding, and Nurse
Atchison. Plaintiff omitted these defendants from his superseding complaint, Doc. 11, and therefore there are no
pending claims against them. As Plaintiff was advised, “It is well-established that an amended complaint supercedes
an original complaint and renders the original complaint without legal effect.” Doc. 10 at 4 (citing In re Atlas Van
Lines, Inc., 209 F.3d 1064, 1067 (8th Cir. 2000)). Plaintiff was further advised that if he “wishes to name [] additional
individuals as defendants, he must file an amended complaint that clearly does so.” Doc. 13 at 2 n.2.
          2
            Defendants were ordered to provide names of the unknown defendants (Doc. 13 at 3), but they did not
provide those names to the Court. However, despite engaging in discovery which appears to have led to the identity
of at least one of the nurses (See Doc. 183-1 at 17), Plaintiff never sought to amend his complaint. These Defendants
are therefore dismissed without prejudice. Plaintiff may wish to seek recovery against the nurses in a separate action,
though the Court expresses no opinion on the viability of any such action.




         Case 6:17-cv-03120-BCW Document 202 Filed 05/07/19 Page 1 of 32
       The main crux of this case concerns Plaintiff’s medical treatment and his bunk assignments
while he was confined in the GCJC. As best as the Court can discern, Plaintiff alleges (1) that
Defendant Childress was deliberately indifferent to Plaintiff’s serious medical needs after Plaintiff
fell from a bunk, (2) that Defendant Richison was deliberately indifferent to Plaintiff’s serious
medical needs for assigning him a top bunk after the medical department had mandated that he
sleep on the bottom bunk, ultimately leading to injuries from a fall, (3) that Defendants Wilkins,
Walker, and Ussery violated the Eighth Amendment by not attending to Plaintiff’s need for
prescription medication, (4) that Defendant Morgan violated the Eighth Amendment by not
providing Plaintiff his inhaler during an asthma attack, (5) that various defendants did not provide
a bottom bunk to Plaintiff in violation of the Eighth Amendment, (6) that the GCJC has an
unconstitutional policy or custom of halting medications when inmates arrive at the facility, (7)
that Defendant Arnott is responsible for various constitutional violations based on his position as
sheriff, (8) that the GCJC’s grievance policy is unconstitutional, (9) that Defendant Glover
discriminated against Plaintiff based on race, (10) that Defendant Jenkins and various other
Defendants retaliated against him, and (11) that Defendants’ various actions violated the
Americans with Disabilities Act (“ADA”). Plaintiff seeks a declaratory judgment, injunctive relief,
unspecified compensatory and punitive damages, and recovery of costs.
       A. January 4, 2017: Intake and “Bottom bunk/bottom tier only” Status
       At the time of initial booking into the jail, inmates who are suspected of suffering from drug
withdrawal are placed on a protocol that includes that they not sleep on the top bunk in a cell. Doc.
183-5 at 2; Doc. 183-6. When GCJC medical staff assigns a “bottom bunk/bottom tier only” status,
they do not differentiate between a lower bunk, a “boat,” or simply using a mattress on the
floor, and the only distinction is between upper and lower tier. Doc. 183-5 at 2. A “boat” i s a
transportable plastic encasement that holds a mattress and is sometimes placed in a cell designed
for two inmates so as to allow for a third inmate to sleep on the floor. Doc. 183-5 at 2; Doc. 183-
1 at 17, 18. Most general population pod cells have two bunks, but there are times when detention
staff will put three inmates in a cell, and if there are not three bunks, they may use a boat or simply
place a mattress on the floor. Doc. 183-5 at 2. Inmates are generally free to sleep wherever they
wish, subject to bunk availability or subject to another inmate being assigned to a bottom bunk per
the medical doctor. Doc. 183-5 at 2.
       Detention staff (a.k.a. corrections staff) are non-medical staff and assign inmates to specific

                                                  2

        Case 6:17-cv-03120-BCW Document 202 Filed 05/07/19 Page 2 of 32
pods and cells. Doc. 183-5 at 1. When an inmate is assigned to a pod, the inmate takes a mattress
from a stack and brings it to the pod. Docs. 183-1 at 40; 183-5 at 2. The inmate can then place the
mattress in an available bunk, or place it in a “boat,” or simply place it on the floor. Doc. 183-5 at
2.
         On or about January 4, 2017, Plaintiff arrived at GCJC and went through the intake
procedures. Doc. 183-1 at 8. Nursing staff noted that Plaintiff suffered a shattered left elbow, and
had been shot three times in his right arm. Doc. 183-1 at 7-8.
         Detention staff assigned Plaintiff to “bottom bunk/bottom tier status,” and Plaintiff’s
“belief” was that the assignment was due to physical injuries in both arms and/or due to his “mental
health issues.”3 Doc. 183-1 at 8, 10. Plaintiff did not know the exact reason. Doc. 183-1 at 7.
         The uncontroverted medical record indicates that Plaintiff was placed on “bottom bunk/bottom
tier only” status for a different reason. Specifically, GCJC medical notes dated January 4, 2017, show
that due to concerns regarding drug withdrawal, per Defendant Wilkins’ orders, Plaintiff was placed
on the GCJC opiate protocol, which includes sleeping “bottom bunk/tier only.” Doc. 183-6.
         B. January 7, 2017: Fall From Top Bunk
         On or about January 7, 2017, Plaintiff asked Defendant Richison for clarification about
when the move to a bottom bunk would take place even though he had already been assigned to
the bottom tier by the medical department. Doc. 11 at 5. Defendant Richison responded, “I don’t
give a f*** about a bottom bunk. Move!” Doc. 11 at 5.
         Plaintiff was then moved into cell C-211, where he was “assigned” a top bunk; it is not
clear why there were no portable boats or temporary bunks available for the cell. Doc. 183-1 at 14.
He had one cellmate. Doc. 183-1 at 15.
         At some point after entering this cell, Plaintiff attempted to climb into the top bunk as
directed. Doc. 183-1 at 15. Plaintiff is unable to say how or why he fell; nevertheless, it is
undisputed that Plaintiff fell in attempting to climb to the upper bunk. Docs. 11 at 5; 181-1 at 15.
Upon regaining consciousness, Plaintiff explained to nursing staff that he had suffered injuries to
his head and neck and that he had dislocated or broken several fingers. Doc. 11 at 6. Plaintiff also
reported he had a knot on his head and that he felt dizzy and nauseated. Doc. 183-1 at 16. At this
point, the nurses shined a light in Plaintiff’s eyes and asked him some questions. Doc. 183-1 at 16.

         Plaintiff’s allegation appears to be that he needed a “chair height” place to sleep due to his physical and/or
         3

mental impairments. Doc. 183-1 at 46.


                                                          3

         Case 6:17-cv-03120-BCW Document 202 Filed 05/07/19 Page 3 of 32
Plaintiff requested to see a doctor due to nausea. Doc. 11 at 6. Defendant Childress assured the
nurses that Plaintiff would be okay. Doc. 11 at 6. Plaintiff again asked Defendant Childress to
see a physician, and Defendant Childress responded, “that ain’t gonna happen.” Doc. 11 at 6; see
also Doc. 183-1 at 17, 18.       Jane Doe One left. Doc. 183-1 at 18. Upon Plaintiff’s request to see
a physician, Defendant Childress stated to Defendant Richison, ‘“I don’t give a f*** if you throw
a boat in there on him.”’ Doc. 183-1 at 18.
        At this point, Defendant Richison directed Plaintiff to get up off the floor, and Plaintiff told
him he could not get up and that he felt like he was going to throw up. Doc. 183-1 at 21. Defendant
Richison then grabbed Plaintiff by the arm, lifted him from the floor, and set him down on a seat
at a desk. Doc. 183-1 at 21. About 15 to 25 minutes later, Plaintiff was moved to another cell.
Doc. 183-1 at 22.
        Plaintiff additionally swears that he complained of “head, neck, back and hand injuries
over the following two weeks, but was ignored and mislead [sic] about physician injury
assessment.” Doc. 11 at 7.
        C. March 24, 2017: Medical Intake and Asthma Attack
        Sometime after the January 8, 2017, incident, Plaintiff, who as noted above, was a federal
detainee, left the GCJC to undergo a mental health evaluation in a Bureau of Prisons facility in
Chicago related to his federal criminal case. Doc. 183-1 at 24-25. A Bureau of Prisons psychiatrist
prescribed Zyprexa and Cymbalta relating to Plaintiff’s competency to proceed to trial. Doc. 183-
3 at 3-4. Along with Zyprexa, Cymbalta, and Flonase, Plaintiff also had an albuterol inhaler and
two more inhalers. Doc. 183-1 at 26.
        On March 24, 2017, Plaintiff was returned to the GCJC. Doc. 183-1 at 25. With the
exception of an albuterol rescue inhaler that Plaintiff kept in his pocket, Plaintiff’s medications
were transported with him in a bag from the Bureau of Prisons facility in Chicago and were turned
over to the GCJC staff at the booking desk. Doc. 183-1 at 26.
        Upon arrival, Plaintiff was told to relinquish the inhaler he had kept in his pocket despite
telling Officer Rohrer, who is not a defendant, that he needed it. Doc. 183-1 at 26. Officer Rohrer
told Plaintiff that medical staff would look at his medications and return his medications to him
immediately after documenting what he was taking. Doc. 183-1 at 26-27.4

        4
          Incidentally, the booking video provided by Defendants appears to corroborate some of these facts. Doc.
183-4. In the video, Plaintiff arrives with what appears to be a bag of medications and an inhaler on his person. He


                                                         4

         Case 6:17-cv-03120-BCW Document 202 Filed 05/07/19 Page 4 of 32
         On that same date, March 24, 2017, Plaintiff suffered an asthma attack in his cell and did
not have his inhaler. Doc. 183-1 at 27. Plaintiff told officers he was suffering the attack. Doc.
183-1 at 27. When Plaintiff explained that he was having trouble breathing, Officer Cleany,5 who
is not a defendant, responded that Defendant Jane Doe Three, who was on the phone, said “there’s
nothing they can do about it.” Doc. 183-1 at 27. Nobody assessed Plaintiff. Doc. 183-1 at 27.
         D. March 24-26, 2017: Suicide Cell Assignment
         Also on or about March 24, 2017, Plaintiff refused to go to cell B-226 because it had two
inmates, and Plaintiff would have had to sleep on the floor. Doc. 183-1 at 30.6 Plaintiff repeatedly
told an officer that he refused to go into that cell and asked to be placed in administrative
segregation. Doc. 183-1 at 31. Upon arrival to administrative segregation, Plaintiff again was
directed to a cell that already had two inmates. Doc. 183-1 at 31. Again, there was no portable
bunk or boat. Doc. 183-1 at 32. Plaintiff intentionally “made statements that warranted placement
in an observation cell.” Doc. 183-1 at 31. Plaintiff could not remember what he said verbatim to
be placed in observation, “but it was something to the effect of suicidal or homicidal ideations.”
Doc. 183-1 at 31.
         When there is reason to believe inmates may hurt themselves or others, they may be placed
in an “observation cell” or “suicide cell” for observation by mental health staff.                Doc. 183-1 at 29.
Pod “T4” is part of the GCJC that is used to separate inmates from general population for
observation due to medical or mental health concerns. Doc. 183-1 at 35. T4 is different from other
pods in that it has about half as many cells, some of the cells do not have furnishings, and there are
cameras in them.        Doc. 183-1 at 35-36. Plaintiff was assigned a cell in T4 that had furniture
including a bunk, desk, toilet, sink, and bookshelf. Doc. 183-1 at 36. Unlike general population
cells, this cell had a bookshelf and a window with a view of the courthouse and was more spacious.
Doc. 183-1 at 36.
         Plaintiff alleges that Defendant Jenkins was in T4 on March 25, 2017, responding to a call
that did not involve Plaintiff, and Plaintiff tried “to get his attention.” Doc. 183-1 at 33. Defendant
Jenkins ignored him until Plaintiff “said something to the effect of ‘are you having just conversations


has a discussion with an unknown officer about what appears to be his inhaler, and Plaintiff is told: “This is the
booking process. They’ll make sure you have access to it upstairs.”
         5
           This name is spelled different ways in the record. See Doc. 11 at 7.
         6
           Defendants appear to maintain that Plaintiff could have slept either on a “boat” or a mattress on the floor,
but Plaintiff testified there was no portable bunk or boat when he was placed in the cell. Doc. 183-1 at 31-32.


                                                          5

         Case 6:17-cv-03120-BCW Document 202 Filed 05/07/19 Page 5 of 32
with whites only today?’” Doc. 183-1 at 33, 79. Plaintiff then asked Defendant Jenkins why
Plaintiff was “in a suicide cell with bunks, shelves and corners that could injure me,” and asked
if someone could talk to him. Doc. 183-1 at 33. Plaintiff said that Defendant Jenkins responded by
saying something like, “you’re absolutely right,” and corrections officers then moved Plaintiff to a
cell without furnishings and placed two inmates who had been in that cell into the one that Plaintiff
was removed from. Doc. 183-1 at 33-34.
        Plaintiff alleges the second cell was “devoid of anything besides a toilet and a sink.” Doc.
183-1 at 36. Plaintiff alleges Defendant Jenkins retaliated against him for complaining and placed
him in a cell where Plaintiff could not “maneuver off the floor when I need to use the restroom or
get up and get my trays.” Doc. 183-1 at 34.
        On March 26, 2017, Plaintiff could not get the attention of correctional officers to alert
them that he could not maneuver to use the toilet. Doc. 183-1 at 37. Therefore, he defecated and
urinated in the middle of the cell floor. Doc. 183-1 at 37. He was served two meals in the presence
of feces and urine, though Plaintiff does not state by whom or otherwise connect those allegations
with any defendant with specificity. Doc. 11 at 8.
        E. March 27 and 28, 2017: Defendants Walker and Ussery Met with Plaintiff 7
        According to Defendant Ussery, on March 27, 2017, three days after Plaintiff was returned
to the GCJC from Chicago and placed into a “suicide cell” for observation, Plaintiff was evaluated
by Defendant Walker, a psychologist. Doc. 183-3 at 2. While that meeting may have resulted in
Plaintiff being maintained on observation for his suicidal/homicidal statements, Plaintiff’s anti-
psychotic medication was not returned. Doc. 183-3 at 2.
        Defendant Ussery further states that she met with Plaintiff on March 28, 2017, and March
30, 2017, to review his observation status. Doc. 183-3 at 2. Defendant Ussery states that at that
time, she and Defendant Walker determined Plaintiff was not evincing any signs of mental illness.
Doc. 183-3 at 3.
        Plaintiff appears to assert that these meetings occurred in April of 2017 (a month after he
returned from his visit to the Bureau of Prisons rather than three days) and that they were the sole
basis on which Defendants Walker and Ussery formed an opinion as to Plaintiff’s need for the

        7
          There is conflict or ambiguity in the record as to whether these meetings happened in March or April of
2017. Compare Doc. 183-3 at 2 (affidavit of Defendant Ussery) with Doc. 183-1 at 49 (Plaintiff’s sworn statement
that he met with Defendant Wilkins on April 24, 2017, inquiring about medications that had been discontinued a
month earlier though Plaintiff “had never seen Dr. Wilkins or any other doctor here”).


                                                       6

         Case 6:17-cv-03120-BCW Document 202 Filed 05/07/19 Page 6 of 32
psychiatric medication that had been prescribed by a Bureau of Prisons psychiatrist. Doc. 183-1 at
93.
       Plaintiff further asserts that Defendant Walker kept him in the observation cell even though
she determined he was not in need of any medication for any mental health reasons. Doc. 183-1 at
93. As to Defendant Ussery, Plaintiff again asserts her role in denying him medication, and further
says that she has fabricated the interviews and only met with him on March 28, 2017, “for maybe
10 minutes.” Doc. 183-1 at 94. As to the medical records, entries dated March 27, and March 28,
2017, reflect only “observation.” Doc. 183-10 at 1.
       F. March 30 and 31, 2017: “Bottom bunk/bottom tier only” Status
       On March 30, 2017, Plaintiff was removed from the observation unit and returned to the
B-Pod with a mattress on the floor. Doc. 11 at 9. Plaintiff alerted Defendant Roberts to his bunk
restriction, and Plaintiff was told to use a mattress on the floor. Doc. 11 at 9. Plaintiff alleges he
had to be lifted from the floor by a cellmate. Doc. 11 at 9.
       On March 31, 2017, Defendant Glover told Plaintiff to pack his property and directed
Plaintiff to a cell on the bottom walk. Plaintiff again wanted a bottom bunk but was told that he
can sleep on a “boat” on the floor because “medical says there’s no difference.” Doc. 11 at 9.
Plaintiff showed Defendant Glover his left “handicapped arm” and Defendant Glover told him to
“make due.” Docs. 183-1 at 45; 11 at 9.
       G. April 5, 2017: Asthma Attack
       On or about April 5, 2017, Plaintiff pressed the emergency call button because he was in
need of his asthma inhaler. Doc. 11 at 10-11. A “few minutes” went by with no response. Doc.
183-1 at 47. Plaintiff again pushed the emergency call button. Doc. 183-1 at 47. He does not
know much time passed because he was “gasping for breath, so it seemed like an eternity.” Doc.
183-1 at 47. Defendant Morgan answered the call and Plaintiff related that he was having an
asthma attack and asked for his inhaler. Doc. 183-1 at 47. Defendant Morgan responded, “You’re
hollering, so evidently, you can breathe. Just take small breaths.” Doc. 183-1 at 47. He further
told Plaintiff to “fall back.” Doc. 183-1 at 47.
       Plaintiff later asked Defendant Morgan whether he knew what a rescue inhaler is for, and
Defendant Morgan responded, “It’s for emergencies.” Doc. 183-1 at 48. Plaintiff asked whether
Defendant Morgan thought it was “reasonable to withhold one from someone for over ten



                                                   7

        Case 6:17-cv-03120-BCW Document 202 Filed 05/07/19 Page 7 of 32
minutes,” and Defendant Morgan responded, “No, but you were getting loud with me.” Doc. 183-
1 at 48.
           H. On or about April 5, 2016: Medications
           GCJC Staff did not provide Plaintiff any of the medications prescribed to him by the
Bureau of Prisons until roughly ten days after he returned to GCJC from Chicago. Doc. 183-1 at
52. At that point, he was provided Cymbalta, an albuterol inhaler and another inhaler, without
having seen a doctor at the GCJC. Doc. 183-1 at 52. He was not provided the antipsychotic
medication, Zyprexa, at that time. Doc. 183-1 at 52.
           I. April 12, 2017: Hive eruption
           On or about April 12, 2017, Nurse Sampson, who is not a defendant, saw Plaintiff for a
complaint of “hive eruption.” Doc. 183-1 at 50. She directed Plaintiff to report any future hive
eruptions to the pod officer, who would alert the medical department. Doc. 183-1 at 50. Plaintiff
reported the matter 30 times, but the medical department was maybe alerted four times. Doc. 183-
1 at 51. Plaintiff does not specify to whom he complained about hives, and he does not assert a
claim related to the lack of treatment for hives but refers to it as a pattern of behavior. Doc. 183-
1 at 74.
           J. April 23-24, 2017: Medication
           On April 23, 2017, Plaintiff had another “hive eruption,” saw a nurse, and was placed on
the doctor’s call list. Doc. 11 at 10. The following day, he saw Defendant Wilkins for complaints
of hives, a tumor in his sinus cavity, and a concern that the discontinuation of medications without
an assessment had caused him “medical issues.” Docs. 11 at 19; 183-1 at 49. More specifically,
Plaintiff inquired about the medications that had been discontinued a month earlier, on March 24,
2017, though he had never seen Defendant Wilkins or any other GCJC doctor. Doc. 183-1 at 49.
In other words, the scope of Plaintiff’s conversation with Defendant Wilkins was a query on how
Defendant Wilkins chose “which medications to continue and discontinue without examining me.”
Doc. 183-1 at 53. Plaintiff explained to Defendant Wilkins that Plaintiff “had been placed on an
antipsychotic by a mental health professional that had a – that did a forensic examination on me.”
Doc. 183-1 at 53. Additionally, Plaintiff mentioned another medication he had been prescribed
for the hives and for a tumor in his sinuses. Doc. 183-1 at 53.
           In response, Defendant Wilkins told Plaintiff that he “had no need for the medications that
had been prescribed.” Doc. 183-1 at 49. Defendant Wilkins further stated that he would have

                                                    8

           Case 6:17-cv-03120-BCW Document 202 Filed 05/07/19 Page 8 of 32
Plaintiff evaluated by mental health staff to see whether he needs the medication. Doc. 183-1 at
54.
          K. April 26, 2017: Hive eruption
          By “happenstance,” Nurse Sampson was in Plaintiff’s wing on April 26, 2017, allowing
Plaintiff to show her “hive eruptions all over my body.” Doc. 183-1 at 51.
          L. April 27, 2017: Appointment with Defendants Wilkins, Walker, and Ussery, and
             the GCJC’s Medication Policy
          On or about April 27, 2017, Plaintiff had an appointment with Defendant Wilkins,
Defendant Walker, and Defendant Ussery about the discontinuation of his antipsychotic
medications. Doc. 11 at 11. Despite medical records reflecting that Plaintiff had been prescribed
these medications for more than ten years and despite the evaluation and prescription of those
medications by a psychiatrist with the Bureau of Prisons, Defendants Wilkins, Walker, and Ussery
refused to re-start Plaintiff’s antipsychotic medications. Docs. 11 at 11; 183-1 at 55.
          Plaintiff asked these defendants why they discontinued his medication when he had never
been evaluated by them. Doc. 183-1 at 55. More specifically, Plaintiff asked Defendant Ussery
whether she believed that half a dozen mental health professionals over a 12-year period were all
wrong and had given Plaintiff the wrong medication, and Defendant Ussery responded, “It
happens.” Doc. 183-1 at 55.
          Based on Plaintiff’s complaint that he was not getting medication as prescribed by a doctor
with the Bureau of Prisons, on some unspecified date, Defendant Wilkins spoke with the United
States Marshals Service and “found that [Plaintiff] had a competency evaluation and was
apparently already taking Zyprexa and Cymbalta.” Doc. 183-3 at 3-4. Plaintiff’s Zyprexa
prescription was re-started, but it is unclear exactly when. Doc. 183-3 at 3-4.
          Plaintiff further complains that Defendants halted his medication based on a blanket policy
of halting all medications at intake without timely evaluating the inmate by a doctor or mental
health professional. Doc. 183-1 at 56. Relevant to those allegations, GCJC’s medication policy
states:
          [I]nmates are not automatically prescribed medications without documentation that
          they already had a prescription within thirty days of becoming an inmate; absent
          a current prescription, inmates would only receive new prescriptions if they were
          suffering a life-threatening condition or exhibited symptoms of a disorder that
          requires medication management or that impairs functioning and where medication
          is recommended.


                                                   9

          Case 6:17-cv-03120-BCW Document 202 Filed 05/07/19 Page 9 of 32
Docs. 182-2 at 2; 183-3 at 2.
       M. May 3, 2017: Mattress in Segregation
       On this date, Plaintiff alleges Lieutenant Smith, who is not a defendant, placed Plaintiff in
segregation for “invoking his right to be represented by an attorney in court.” Doc. 11 at 12.
Plaintiff had to sleep on a “book thin mattress on [the] cell floor.” Doc. 11 at 12. He blames
Defendant Arnott for these events. Doc. 183-1 at 57.
       N. May 15, 2017: Mattress in General Population and Retaliation
       On this day, Plaintiff was removed from segregation but again was given a mattress to
sleep on the floor. Doc. 11 at 12.
       Also on this date, Plaintiff alleges GCJC staff fabricated an incident report and placed him
in segregation for his reluctance to go to court. Doc. 11 at 12. Plaintiff’s specific complaint is that
he did not want to go to court because he had not been on the psychiatric medications prescribed
to him that were relevant to the proceedings and that he was placed in segregation for making
complaints about his treatment in GCJC. Doc. 183-1 at 61, 68.
       Additional facts are set forth as necessary.
II.    Standard
       Pursuant to Federal Rule of Civil Procedure 56(a), a movant is entitled to summary
judgment on a claim only if he has made a showing that “there is no genuine dispute as to any
material fact and [that he] is entitled to judgment as a matter of law.” Van Wyhe v. Reisch, 581
F.3d 639, 648 (8th Cir. 2009); Mason v. Corr. Med. Servs., Inc., 559 F.3d 880, 884-85 (8th Cir.
2009). In applying this standard, the Court must view the evidence in the light most favorable to
the nonmoving party, giving that party the benefit of all inferences that may be reasonably drawn
from the evidence. Matsushita Elect. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587-88
(1986); Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970); Recio v. Creighton Univ., 521 F.3d
934, 938 (8th Cir. 2008) (citation omitted). The inquiry is whether “there are any genuine factual
issues that properly can be resolved only by a finder of fact because they may reasonably be
resolved in favor of either party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).
       In resisting summary judgment, the nonmoving party may not rest on the allegations in its
pleadings, but must, by affidavit and other evidence, set forth specific facts showing that a genuine
issue of material fact exists. Fed. R. Civ. P. 56(c); see also Thomas v. Corwin, 483 F.3d 516, 527


                                                  10

       Case 6:17-cv-03120-BCW Document 202 Filed 05/07/19 Page 10 of 32
(8th Cir. 2007) (mere allegations, unsupported by specific facts or evidence beyond a nonmoving
party’s own conclusions, are insufficient to withstand a motion for summary judgment). An
“adverse party may not rely merely on allegations or denials, but must set out specific facts – by
affidavits or other evidence – showing [a] genuine issue for trial.” Tweeton v. Frandrup, 287 F.
App’x 541, 541 (8th Cir. 2008) (citing Fed. R. Civ. P. 56(e)). In so doing, the nonmoving party
“cannot create sham issues of fact in an effort to defeat summary judgment.” RSBI Aerospace,
Inc. v. Affiliated FM Ins. Co., 49 F.3d 399, 402 (8th Cir. 1995) (citation omitted). Finally, Rule
56(c) “mandates the entry of summary judgment after adequate time for discovery and upon
motion, against a party who fails to make a showing sufficient to establish the existence of an
element essential to that party’s case, and on which that party will bear the burden of proof at trial.”
Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
III.     Discussion: Civil Rights Claims
         By way of overview, 42 U.S.C. § 1983 provides, in relevant part:8
         Every person who, under color of any statute, ordinance, regulation, custom, or
         usage, of any State or Territory . . . subjects, or causes to be subjected, any
         citizen of the United States or other person within the jurisdiction thereof to
         the deprivation of any rights, privileges, or immunities secured by the Constitution
         and laws, shall be liable to the party injured in an action at law, suit in equity, or
         other proper proceeding for redress . . . .
         This statute was designed to provide “a broad remedy for violations of federally protected
civil rights.” Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 685 (1978). However, § 1983 provides
no substantive rights. See Albright v. Oliver, 510 U.S. 266, 271 (1994); Graham v. Connor, 490
U.S. 386, 393-94 (1989); Chapman v. Houston Welfare Rights Org., 441 U.S. 600, 617 (1979).
“[O]ne cannot go into court and claim a violation of § 1983—for § 1983 by itself does not protect
anyone against anything.” Chapman, 441 U.S. at 617 (internal quotation omitted). Rather, § 1983
provides a remedy for violations of the “rights, privileges, or immunities secured by the


         8
           Section 1983 claims are unavailable against federal defendants because of § 1983’s state action requirement.
See 42 U.S.C. § 1983; Schutterle v. United States, 74 F.3d 846, 848 (8th Cir. 1996). But an action under Bivens v. Six
Unknown Named Agents of Fed. Bureau of Narcotics is available against federal officers. 403 U.S. 388 (1971). In
determining whether a federal officer’s actions violate a plaintiff’s Constitutional rights under Bivens and its progeny,
the same analysis applies as in section 1983 cases. See Duffy v. Wolle, 123 F.3d 1026, 1037 (8th Cir. 1997) (“[A]n
action under Bivens is almost identical to an action under section 1983, except that the former is maintained against
federal officials while the latter is against state officials); Sellers ex rel. Sellers v. Baer, 28 F.3d 895, 898-99, 902-03
(8th Cir. 1994) (using the same analysis to conclude that federal and state officials’ conduct was “not actionable under
Bivens or § 1983”).


                                                            11

         Case 6:17-cv-03120-BCW Document 202 Filed 05/07/19 Page 11 of 32
Constitution and laws [of the United States].” § 1983; see also Albright, 510 U.S. at 271 (stating
that § 1983 “merely provides a method for vindicating federal rights elsewhere conferred”)
(internal quotation omitted); Graham, 490 U.S. at 393-94 (same); Maine v. Thiboutot, 448 U.S. 1,
4 (1980) (noting that the phrase “Constitution and laws” means that § 1983 provides remedies for
violations of rights created by federal statutes, as well as those created by the Constitution). Thus,
“[t]o state a claim under § 1983, a plaintiff must allege the violation of a right secured by the
Constitution [or] laws of the United States and must show that the alleged deprivation was
committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988);
see also Van Zee v. Hanson, 630 F.3d 1126, 1128 (8th Cir. 2011) (“To state a claim under § 1983,
a plaintiff must allege (1) that the defendant acted under color of state law, and (2) that the alleged
conduct deprived the plaintiff of a constitutionally protected federal right.”).
         In response to a claim under 42 U.S.C. § 1983, a defendant may assert the defense of
 qualified immunity, as Defendants have done here. The Eighth Circuit has explained that:

       Claims against government actors in their individual capacities differ from those in
       their official capacities as to the type of conduct that is actionable and as to the
       type of defense that is available. Claims against individuals in their official
       capacities are equivalent to claims against the entity for which they work; they
       require proof that a policy or custom of the entity violated the plaintiff’s rights, and
       the only type of immunity available is one belonging to the entity itself. Personal
       capacity claims, on the other hand, are those which allege personal liability for
       individual actions by officials in the course of their duties; these claims do not
       require proof of any policy and qualified immunity may be raised as a defense.

Gorman v. Bartch, 152 F.3d 907, 914 (8th Cir. 1998) (citations omitted). “The defense of
qualified immunity gives government officials engaged in discretionary activities immunity
from liability unless their conduct violates ‘clearly established statutory or constitutional
rights.’” Id. (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). “Officials are entitled
to qualified immunity only to the extent that ‘their conduct does not violate clearly established
statutory or constitutional rights of which a reasonable person would have known.’” Hedges v.
Poletis, 177 F.3d 1071, 1074 (8th Cir. 1999) (quoting Harlow, 457 U.S. at 818). “Qualified
immunity balances two important interests – the need to hold public officials accountable when
they exercise power irresponsibly and the need to shield officials from harassment, distraction, and
liability when they perform their duties reasonably.” Pearson v. Callahan, 555 U.S. 223, 231
(2009). It protects government officials from “a mistake of law, a mistake of fact, or a mistake


                                                  12

       Case 6:17-cv-03120-BCW Document 202 Filed 05/07/19 Page 12 of 32
based on mixed questions of law and fact.” Id. (quotation omitted). Put another way, “[q]ualified
immunity gives government officials breathing room to make reasonable but mistaken judgments,
and protects all but the plainly incompetent or those who knowingly violate the law.” Stanton v.
Sims, ___ U.S. ____, 134 S.Ct. 3, 5 (2013) (internal quotations omitted). “Officials are not liable
for bad guesses in gray areas; they are liable for transgressing bright lines.” Id. (quoting Davis
v. Hall, 375 F.3d 703, 712 (8th Cir. 2004)) (internal quotation marks omitted).
         The Court uses a two-part test to determine whether a government official is entitled to
qualified immunity. See Branch v. Gorman, 742 F.3d 1069, 1072 (8th Cir. 2014). The first part
of this test is to determine “whether the facts alleged, construed in the light most favorable to
[Plaintiff], establish a violation of a constitutional or statutory right.” Clayborn v. Struebing, 734
F.3d 807, 809 (8th Cir. 2013). The second part of this test is to determine “whether that right was
clearly established at the time of the alleged violation, such that a reasonable officer would have
known [his] actions were unlawful.” Id. (internal quotation omitted).
         A. Eighth Amendment Claims
         The Eighth Amendment prohibits the infliction of “cruel and unusual punishments.” U.S.
Const. amend. VIII.9 “Deliberate indifference to the serious medical needs of a prisoner constitutes
cruel and unusual punishment . . . and the Constitution prohibits state governments from inflicting
such punishments.” Merlin v. Nix, 86 F.3d 761, 765 (8th Cir. 1996) (citing Estelle v. Gamble, 429
U.S. 97, 102-03 (1976)). “A prima facie case alleging such deliberate indifference requires the
inmate-plaintiff to demonstrate that he suffered from an objectively serious medical need and that
prison officials actually knew of, but deliberately disregarded, that need.” Meuir v. Greene Cnty.
Jail Emps., 487 F.3d 1115, 1118 (8th Cir. 2007) (citation omitted). The plaintiff-inmate must clear
a substantial evidentiary threshold to show that the prison’s medical staff deliberately disregarded
the inmate’s needs by administering an inadequate treatment. Id.

         9
           Generally, a pretrial detainee’s civil rights claim must be analyzed under the Fourteenth Amendment’s Due
Process Clause rather than the Eighth Amendment. Kahle v. Leonard, 477 F.3d 544, 550 (8th Cir. 2007). However,
“[p]risoners and pretrial detainees are protected under the Constitution from a state actor’s deliberate indifference
towards the inmate’s serious medical needs.” Corwin v. City of Independence, Mo., 829 F.3d 695, 698 (8th Cir. 2016).
In this vein, the Eighth Circuit recognizes that “the same standard of care is appropriate” for both convicted inmates
and pretrial detainees; the Eighth Amendment’s protections from “deliberate indifference to a prisoner’s serious
medical needs” applies to both classes upon “claims that prison officials unconstitutionally ignored a serious medical
need or failed to protect the detainee [or inmate] from a serious risk of harm.” Butler v. Fletcher, 465 F.3d 340, 344-
45 (8th Cir. 2006); see Kahle, 477 F.3d at 550 (the pretrial detainee-convicted inmate distinction “makes little
difference as a practical matter” in this context).



                                                         13

        Case 6:17-cv-03120-BCW Document 202 Filed 05/07/19 Page 13 of 32
       Put another way, to establish a claim for deliberate indifference, a plaintiff must show that:
(1) he suffered objectively serious medical needs and (2) prison officials actually knew of but
deliberately disregarded those needs. Schaub v. VonWald, 638 F.3d 905, 914 (8th Cir. 2011)
(citing Farmer v. Brennan, 511 U.S. 825, 837 (1994); Estelle v. Gamble, 429 U.S. 97, 105 (1976))
(additional citation omitted). The deliberate indifference standard “is less stringent in cases
involving a prisoner’s medical needs than in other cases involving harm to incarcerated individuals
because ‘the State’s responsibility to provide inmates with medical care ordinarily does not conflict
with competing administrative concerns.’” Hudson v. McMillian, 503 U.S. 1, 6 (1992) (citation
omitted). “Whether a prison’s medical staff deliberately disregarded the needs of an inmate is a
fact-intensive inquiry.” Nelson v. Shuffman, 603 F.3d 439, 448 (8th Cir. 2010) (citations omitted).
       1. Defendant Childress is not entitled to summary judgment concerning Plaintiff’s
          allegations relating to injuries sustained from falling off a bunk.
       In his superseding amended complaint (Doc. 11), Plaintiff alleges Defendant Childress
violated Plaintiff’s Eighth Amendment rights relating to Plaintiff’s fall from a top bunk while the
medical department had mandated that he sleep only in the bottom tier/bunk.              He alleges
constitutionally inadequate treatment and pain.
               a. Serious Medical Needs
       As to the first prong, a serious medical need is “one that has been diagnosed by a physician
as requiring treatment, or one that is so obvious that even a layperson would easily recognize the
necessity for a doctor’s attention.” Coleman v. Rahija, 114 F.3d 778, 784 (8th Cir. 1997) (quoting
Camberos v. Branstad, 73 F.3d 174, 176 (8th Cir. 1995)). “When an inmate alleges that a delay
in medical treatment constituted a constitutional deprivation, ‘the objective seriousness of the
deprivation should also be measured by reference to the effect of delay in treatment.’” Id. (citation
omitted).
       In his complaint, Plaintiff makes sworn statements that he “suffered head, neck, and what
seemed to be dislocated or broken fingers” as a result of the fall. Doc. 11 at 6. He claims that he
requested to be seen by a doctor due to nausea. Doc. 11 at 6. He further claims that Defendant
Childress told nursing staff that Plaintiff would be okay and that Plaintiff would not be allowed to
see a physician. Doc. 11 at 6. Plaintiff additionally swears that he complained of “head, neck,
back and hand injuries over the following two weeks, but was ignored and mislead [sic] about
physician injury assessment.” Doc. 11 at 7. Additionally, Plaintiff alleges that the nurses


                                                  14

       Case 6:17-cv-03120-BCW Document 202 Filed 05/07/19 Page 14 of 32
dispatched to examine him did not fully do so and instead heeded Defendant Childress’s statement
that Plaintiff would be okay.
       After careful review, the Court finds that Plaintiff’s sworn statements concerning
Defendant Childress’s treatment of the injuries Plaintiff sustained from a fall from the top bunk
constitute serious medical needs.
               b. Deliberate Indifference
       The Court next turns to the second prong, whether Defendants actually knew of but
disregarded those needs. “Deliberate indifference entails a level of culpability equal to the criminal
law definition of recklessness: disregarding a known risk to the inmate’s health.” Allard v.
Baldwin, 779 F.3d 768, 772 (8th Cir. 2015). While medical negligence does not violate the Eighth
Amendment, “medical treatment may so deviate from the applicable standard of care as to
evidence a physician’s deliberate indifference.” Moore v. Duffy, 255 F.3d 543, 545 (8th Cir. 2001).
While it is true that courts hesitate to find an Eighth Amendment violation when a prison inmate
has received medical care, that “[h]esitation does not mean . . . that the course of a physician’s
treatment of a prison inmate’s medical or psychiatric problems can never manifest the physician’s
deliberate indifference to the inmate’s medical needs.” Smith v. Jenkins, 919 F.2d 90, 93 (8th Cir.
1990) (citations omitted).
       As set out above, Plaintiff complained of pain and nausea from his fall immediately upon
waking up from the fall and continued to complain about his injuries for two weeks. Taken
together, the sworn allegations support a claim for liability under the Eighth Amendment for
deprivation of medical care. See Hartsfield v. Colburn, 371 F.3d 454, 457 (8th Cir. 2004) (holding
that a genuine issue of material fact existed as to whether defendants were deliberately indifferent
to serious medical needs when they failed to arrange for dental treatment until about six weeks
after the inmate’s written request, causing further pain and infection); see also Blaisdell v. Tanner,
No. 00-1318JRTJGL, 2001 WL 34623999, at *4 (D. Minn. June 14, 2001) (denying defendant’s
motion for summary judgment where medication provided was not relieving pain from
osteoarthritis); Petties v. Carter, 836 F.3d 722, 730-31 (7th Cir. 2016) (holding that factors such
as “evidence that the patient repeatedly complained of enduring pain with no modifications in
care” may give rise to liability for an Eighth Amendment claim); Harris v. Thigpen, 941 F.2d
1495, 1505 (11th Cir. 1991) (holding that “repeated examples of delayed or denied medical care
may indicate a deliberate indifference by prison authorities to the suffering that results”).

                                                 15

       Case 6:17-cv-03120-BCW Document 202 Filed 05/07/19 Page 15 of 32
       In so finding, the Court notes that, generally, an inmate’s failure to place verifying medical
evidence in the record to establish the detrimental effect of delay in medical treatment precludes a
claim of deliberate indifference to serious medical needs. Coleman, 114 F.3d at 784. However, “a
need for medical attention that would have been obvious to a layperson [makes] submission of
verifying medical evidence unnecessary.” Hartsfield, 371 F.3d at 457 (holding that no affidavit
was necessary where inmate presented evidence that he suffered extreme pain from loose and
infected teeth, which caused blood to seep from his gums, swelling, and difficulty eating and
sleeping) (citing Roberson v. Bradshaw, 198 F.3d 645, 648 8th Cir. 1999) (holding that inmate
who complained about serious physical conditions from failure to treat diabetes did not need to
submit verifying medical evidence to establish detrimental effects of alleged delay in treatment
because conditions inmate described would have been obvious to a layperson); Aswegan v. Henry,
49 F.3d 461, 464 (8th Cir. 1995) (holding that a serious medical need is one that is either obvious
to a layperson or supported by medical evidence)).
       Here, Plaintiff alleges that he fell from an assigned top bunk (the use of which was
prohibited for Plaintiff by the medical department) and that as a result he suffered a concussion
along with pain and injuries. Despite alerting Defendant Childress to his injuries, Plaintiff’s
injuries went untreated for some two weeks. The Court finds that Plaintiff has set forth sworn
statements indicating that his need for medical treatment would be obvious to a layperson and that
sworn allegations that Defendant Childress substituted of his own judgment over that of a nurse
obviates the need for verifying medical evidence.
       Defendant Childress is not entitled to summary judgment as to Plaintiff’s allegations under
the Eighth Amendment concerning treatment for injuries due to his fall from the top bunk.
       2. Defendant Richison is not entitled to summary judgment concerning Plaintiff’s
          allegations relating to injuries sustained from falling from a bunk.
       In his complaint, Plaintiff alleges Defendant Richison violated Plaintiff’s Eighth
Amendment rights relating to Plaintiff’s fall from a top bunk because the medical department had
mandated that he sleep only in the bottom tier/bunk but Defendant Richison assigned him to the
top bunk. He alleges constitutionally inadequate treatment and pain as a result of a fall from the
top bunk.
               a. Serious Medical Needs
       As noted above, as to the first prong, a serious medical need is “one that has been diagnosed


                                                16

       Case 6:17-cv-03120-BCW Document 202 Filed 05/07/19 Page 16 of 32
by a physician as requiring treatment, or one that is so obvious that even a layperson would easily
recognize the necessity for a doctor’s attention.” Coleman, 114 F.3d at 784 (citation omitted).
Here, the medical department at the GCJC determined that Plaintiff needed to sleep on the bottom
bunk/bottom tier based on the opiate protocol. There is thus at least a jury question as to whether
Plaintiff had a serious medical need.
               b. Deliberate Indifference
       The Court next turns to the second prong, whether Defendant Richison actually knew of
but disregarded those needs.      As noted above, “[d]eliberate indifference entails a level of
culpability equal to the criminal law definition of recklessness: disregarding a known risk to the
inmate’s health.” Allard, 779 F.3d at 772.
       In this case, Plaintiff asked Defendant Richison about his bunk status, and Defendant
Richison responded, “I don’t give a f*** about a bottom bunk. Move!” Doc. 11 at 5. Viewed in
the light most favorable to Plaintiff, the facts indicate that as a result of Defendant Richison’s
assignment of Plaintiff to the top bunk, Plaintiff fell and sustained injuries.
       Defendant Richison is not entitled to summary judgment as to Plaintiff’s allegations under
the Eighth Amendment concerning the top bunk assignment that resulted in injuries due to a fall.
       3. Defendants Wilkins, Walker, and Ussery are not entitled to judgment as a matter
          of law as to Plaintiff’s Eighth Amendment claim concerning the provision of
          previously prescribed medication.
       Plaintiff additionally alleges an Eighth Amendment violation for Defendants Wilkins,
Walker, and Ussery’s failure to ensure he received all of his prescription medication after he
returned from Chicago for a psychiatric evaluation concerning his federal criminal case.
               a. Serious Medical Needs
       As noted above, as to the first prong, a serious medical need is “one that has been diagnosed
by a physician as requiring treatment, or one that is so obvious that even a layperson would easily
recognize the necessity for a doctor’s attention.” Coleman, 114 F.3d at 784 (citation omitted).
“When an inmate alleges that a delay in medical treatment constituted a constitutional deprivation,
‘the objective seriousness of the deprivation should also be measured by reference to the effect of
delay in treatment.’” Id. (citation omitted).
       Here, Plaintiff was transported from the GCJC to be evaluated by a psychiatrist at the
Bureau of Prisons and then was returned to the GCJC with prescriptions for Zyprexa, Cymbalta,



                                                  17

       Case 6:17-cv-03120-BCW Document 202 Filed 05/07/19 Page 17 of 32
and Flonase; he also had an albuterol inhaler that he kept on his person, and two more inhalers.
Doc. 183-1 at 26. When he arrived back at GCJC, all medications were turned over to CGJC staff,
and Plaintiff was told to relinquish his inhaler even after Plaintiff told Officer Rohrer, who is not
a defendant, that he needed it. Doc. 183-1 at 26. Officer Rohrer told Plaintiff that medical staff
would look at his medications and get him his medications immediately after documenting what
he was taking. Doc. 183-1 at 26-27.
       The duty to provide medical care extends to mental health needs. Smith, 919 F.2d at 92-
93 (citation omitted); see also Vaughan v. Lacey, 49 F.3d 1344, 1346 (8th Cir. 1995) (holding that
“[p]rison staff violate the Eighth Amendment if they are deliberately indifferent to an inmate’s
serious mental-health-care needs.”); Gibson v. Cnty. of Washoe, Nev., 290 F.3d 1175, 1187 (9th
Cir. 2002) (citations omitted) (holding that the “duty to provide medical care encompasses
detainees’ psychiatric needs”). Additionally, asthma is a serious medical need. See Washington
v. Denney, 900 F.3d 549, 560 (8th Cir. 2018).
       Thus, Plaintiff has met the first prong of the test.
               b. Deliberate Indifference
       The Court next turns to the second prong, whether each of these Defendants actually knew
of but disregarded those needs. As noted above, “[d]eliberate indifference entails a level of
culpability equal to the criminal law definition of recklessness: disregarding a known risk to the
inmate’s health.” Allard, 779 F.3d at 772.
       Here, viewing the facts in the light most favorable to Plaintiff, Defendant Wilkins, who
was responsible for overseeing prescriptions, and Defendants Walker and Ussery, who met with
Plaintiff concerning his physical and mental health and as part of his Treatment Team, did not fully
follow up on Plaintiff’s need to continue his medications until Plaintiff filed a grievance, which he
alleges was about a month after he returned to the GCJC with a bag full of prescriptions and
inhalers. Meanwhile, Plaintiff went without psychiatric medication that was necessary for his
competency hearing and at one point was under suicide watch. Additionally, on the same date that
Plaintiff returned to the GCJC, he was placed in a cell without any member of the medical staff
having reviewed his file, and he suffered an asthma attack in his cell. He was not provided his
inhalers until roughly ten days after he returned from Chicago with those prescriptions.
       As noted above, while medical negligence does not violate the Eighth Amendment,
“medical treatment may so deviate from the applicable standard of care as to evidence a

                                                 18

       Case 6:17-cv-03120-BCW Document 202 Filed 05/07/19 Page 18 of 32
physician’s deliberate indifference.” Moore, 255 F.3d at 545. In so finding, the Court notes that
even though Defendant Wilkins was the only defendant who had the authority to issue
prescriptions, a reasonable jury could find that Defendants Walker and Ussery were also
deliberately indifferent to Plaintiff’s serious medical needs because they were responsible for
reviewing his mental health needs and did not investigate or factor in the assessment from the
Bureau of Prisons that Plaintiff needed to continue his psychiatric medications for his competency
proceedings.
           After review of the record, the Court finds that Defendants Wilkins, Walker, and Ussery
are not entitled to summary judgment as to Plaintiff’s claims concerning the failure to provide
medication.
           4. Defendant Morgan is not entitled to summary judgment as to Plaintiff’s claim that
              he withheld Plaintiff’s inhaler.
           As noted above, asthma constitutes a serious medical need. See Washington, 900 F.3d at
560.
           As to whether Defendant Morgan was deliberately indifferent, the record indicates that on
or about April 5, 2017, Plaintiff pressed the emergency call button because he was in need of his
asthma inhaler. Doc. 11 at 10-11.       A “few minutes” went by with no response. Doc. 183-1 at
47. Plaintiff again pushed the emergency call button. Doc. 183-1 at 47. Defendant Morgan
eventually answered the call and Plaintiff related that he was having an asthma attack and asked
for his inhaler. Doc. 183-1 at 47. Defendant Morgan responded, “You’re hollering, so evidently,
you can breathe. Just take small breaths.” Doc. 183-1 at 47. He further told Plaintiff to “fall back.”
           Plaintiff later asked Defendant Morgan whether he knew what a rescue inhaler is for, and
Defendant Morgan responded, “It’s for emergencies.” Doc. 183-1 at 48. Plaintiff asked whether
Defendant Morgan thought it was “reasonable to withhold one from someone for over ten
minutes,” and Defendant Morgan responded, “No, but you were getting loud with me.” Doc. 183-
1 at 48.
           After review of the record, the Court finds that Plaintiff has set forth sworn statements
indicating enough evidence that a reasonable jury could find that Defendant Morgan was
deliberately indifferent to Plaintiff’s serious medical needs.




                                                  19

       Case 6:17-cv-03120-BCW Document 202 Filed 05/07/19 Page 19 of 32
       5. Except as noted above all, Defendants are entitled to judgment as a matter
          of law as to Plaintiff’s Eighth Amendment claims concerning bottom
          bunk/boat/mattress assignments because Plaintiff cannot establish that his
          conditions of confinement were unconstitutional or that his serious medical
          needs were not addressed as to these allegations.

       The next question is whether Defendants are entitled to summary judgment as to Plaintiff’s
claims regarding his cell and/or bunk assignment. To the extent Plaintiff challenges his bed
assignment as an unconstitutional condition of confinement, the Court notes that “[t]he
Constitution ‘does not mandate comfortable prisons’”; rather, humane conditions of confinement
include “adequate food, clothing, shelter, and medical care.” Farmer v. Brennan, 511 U.S. 825,
832 (1994) (quoting Rhodes v. Chapman, 452 U.S. 337, 349 (1981)). To support an Eighth
Amendment violation against Defendants, Plaintiff must allege and prove the existence of
objectively harsh conditions of confinement, together with a subjectively culpable state of mind
by Defendants in condoning or creating the conditions. Choate v. Lockhart, 7 F.3d 1370, 1373
(8th Cir. 1993). The “defendant’s conduct must objectively rise to the level of a constitutional
violation . . . by depriving the plaintiff of the ‘minimal civilized measure of life’s necessities.’.
. . . The defendant’s conduct must also reflect a subjective state of mind evincing deliberate
indifference to the health or safety of the prisoner.” Revels v. Vincenz, 382 F.3d 870, 875 (8th Cir.
2004) (quoting Rhodes, 452 U.S. at 342, and Estelle v. Gamble, 429 U.S. 97, 104 (1977)). Courts
within this circuit have recognized that “prison officials must provide reasonably adequate
ventilation, sanitation, bedding, hygienic materials, food, and utilities.” Wilson v. Holloway, No.
5:18-CV-05039, 2018 WL 1161396, at *2 (W.D. Ark. March 5, 2018). “To be cruel and unusual
punishment, conduct that does not purport to be punishment at all must involve more than ordinary
lack of due care for the prisoner’s interests or safety.” Wilson v. Seiter, 501 U.S. 294, 298-99
(1991) (quoting Whitley v. Albers, 475 U.S. 312, 319 (1986)).
       In this case, Plaintiff has failed to establish that sleeping on a bottom tier, without more, is
an unconstitutional condition of confinement.
       To the extent Plaintiff complains he was not provided a bottom bunk as opposed to the
option of sleeping on a mattress or on a boat (or the bottom bunk), as best as can be discerned,
Plaintiff is alleging that Defendants were deliberately indifferent to his serious medical needs.
Plaintiff appears to make two arguments concerning cell assignments: first, he argues his
constitutional rights were violated inasmuch as he was not permitted a bottom bunk at various

                                                 20

       Case 6:17-cv-03120-BCW Document 202 Filed 05/07/19 Page 20 of 32
times during his confinement in the GCJC; second, he argues his constitutional rights were violated
with respect to placement in a suicide cell.
         As to Plaintiff’s claim concerning his entitlement to a bottom bunk at various times during
Plaintiff’s confinement at GCJC, the Court agrees with Defendants that Plaintiff has not
established an Eighth Amendment violation. Medical notes dated January 4, 2017, indicate that
due to concerns regarding drug withdraw, Plaintiff was placed on opiate protocol, which includes
sleeping “bottom bunk/tier only.”              With the exception of the incident regarding Defendants
Childress and Richison, supra, the record indicates that Plaintiff could have placed a mattress in
an available bottom bunk, on a “boat,” or on the floor, and that he would have been in compliance
with directions from medical staff in doing so. Plaintiff indicated during his deposition that it was
his “belief” that he was assigned a bottom bunk because of his physical needs or because of his
mental health issues. He was not sure. Although Plaintiff believes he needed a bottom bunk and
that he could not sleep on the floor, Plaintiff has presented no evidence other than his broad
statements that he was in need of more restrictive requirements than were assessed by the medical
department.
         Plaintiff’s claim concerning assignment to a suicide cell similarly fails. Plaintiff told an
officer that he refused to go into a cell that already had two inmates because he would have had to
sleep on a “boat” or on a mattress on the floor. Plaintiff instead told officers he would go to
administrative segregation. Again, however, although Plaintiff suffered a shattered left elbow and
gunshot wounds prior to arriving at the GCJC and although Plaintiff has a history of mental health
problems, Plaintiff has not put forth any evidence to show that he was assessed or should have
been assessed as needing any more restrictive bunk restrictions than he was provided.10



         10
            Moreover, as to either claim, even accounting for Plaintiff’s physical infirmity, on this record, there is no
indication that Defendants knew that the cell assignment exacerbated any physical or mental injuries. See Fudge v.
Page, No. 5:09-cv-00004-SWW-JJV, 2011 WL 768001 (E.D. Ark. Feb. 8, 2011); see also Blackwell v. Selig, 26 F.
App’x 591, 592 (8th Cir. 2001) (holding that inmate sleeping on the floor on a four-inch-thick mattress for five nights
did not amount to an unconstitutional condition of confinement, particularly when he failed to show that defendants
knew he suffered pain whenever he raised his mattress to allow his cell door to be opened); O’Leary v. Ia. State Men’s
Reformatory, 79 F.3d 82, 84 (8th Cir. 1995) (holding it was not an Eighth Amendment violation for a prisoner to be
held in a cell without clothing, a mattress, bedding, exercise, or visits); Williams v. Delo, 49 F.3d 442, 446 (8th Cir.
1995) (holding it was not an Eighth Amendment violation for a prisoner to be put in a strip cell for four days without
clothing, a mattress, bedding, running water, or hygiene products); Seltzer-Bey v. Delo, 66 F.3d 961 (8th Cir. 1995)
(holding that placement in a cell with no running water, clothing, bedding, or mattress for two days was not an Eighth
Amendment violation). Key to this case, Plaintiff’s conclusory allegations from his complaint and the undisputed
facts do not provide any ground for relief. Further, “courts have neither the duty nor the time to investigate the record


                                                          21

        Case 6:17-cv-03120-BCW Document 202 Filed 05/07/19 Page 21 of 32
         Defendants are thus entitled to summary judgment as to any claim concerning Plaintiff’s
cell or bunk assignment.11
         6. Defendants are entitled to judgment as a matter of law as to Plaintiff’s allegations
            of an unconstitutional custom or policy.
         As best as can be discerned, Plaintiff alleges that Defendants have an unconstitutional
policy or custom of delaying or denying medication that inmates were receiving upon intake. To
bring a suit against Defendants in their official capacity, Plaintiff must show either an
unconstitutional policy or may establish custom by showing:
         (1) the existence of a continuing, widespread, persistent pattern of unconstitutional
         misconduct by the governmental entity’s employees; (2) deliberate indifference to
         or tacit authorization of such conduct by the governmental entity’s policymaking
         officials after notice to the officials of that misconduct; and (3) that plaintiff was
         injured by acts pursuant to the governmental entity’s custom, i.e., that the custom
         was a moving force behind the constitutional violation.”

Brewington v. Keener, 902 F.3d 796, 801 (8th Cir. 2010) (citations omitted). “The pattern of
unconstitutional conduct must be so pervasive and widespread so “as to have the effect and force
of law.” Id. (citation omitted).
         Here, the medication policy in place at all relevant times was the following:
         inmates are not automatically prescribed medications without documentation that
         they already had a prescription within thirty days of becoming an inmate; absent
         a current prescription, inmates would only receive new prescriptions if they were
         suffering a life-threatening condition or exhibited symptoms of a disorder that
         requires medication management or that impairs functioning and where medication
         is recommended.

Docs. 182-2 at 2; 183-3 at 2.
         In this case, it is undisputed that Plaintiff was not provided medications that were
prescribed to him by the Bureau of Prisons’ medical professionals. However, although Plaintiff
alleges in his complaint that the GCJC has a custom or policy of denying inmates their medicine
upon intake, the written policy does not reflect that. Regardless, however, Plaintiff provides no



in search of an unidentified genuine issue of material fact to support a claim or a defense.” Libel v. Adventure Lands
of Am., Inc., 482 F.2d 1028, 1032 (8th Cir. 2007).
         11
            As set forth in the factual background, Plaintiff alleges that he was served two meals in the presence of
urine and feces. However, he does not specify who served him those meals and the allegations do not appear to be
connected to any particular defendant. See Mark v. Nix, 983 F.2d 138, 139-40 (8th Cir. 1993) (§ 1983 liability requires
some personal involvement or responsibility).


                                                         22

        Case 6:17-cv-03120-BCW Document 202 Filed 05/07/19 Page 22 of 32
basis to support his claims of a widespread policy other than his own experience indicating that
medicines were delayed or denied.12 See Remington v. Hoopes, 611 F. App’x 883, 885-86 (8th
Cir. 2015) (affirming grant of summary judgment on plaintiff’s official capacity claim because
plaintiffs failed to allege facts showing that defendants acted pursuant to a government policy or
custom); Brown v. Stovall, No. 4:09-cv-4008, 2010 WL 3761346, at *3-4 (W.D. Ark. Aug. 30,
2010) (granting defendants’ summary judgment on the basis that Plaintiff presented “no evidence
of a custom or policy of Miller County regarding ‘failure to insure proper medical and mental
health treatment by refusal to provide consistent healthcare’”).
         In short, Plaintiff has failed to establish the existence of an unconstitutional custom or
policy and has failed to show causation assuming there was such a policy. See Brewington, 902
F.3d at 802. Defendants are entitled to judgment as a matter of law as to this claim.
         7. Defendant Arnott is entitled to judgment as a matter of law as to any claim based
            in respondeat superior.
         Plaintiff’s claim against Defendant Arnott fails because Plaintiff does not establish that
Defendant Arnott was personally involved in the deprivation of Plaintiff’s constitutional rights.
By way of overview, “[s]ection 1983 will not support a claim based on a respondeat superior
theory of liability.” Polk Cnty. v. Dodson, 454 U.S. 312, 454 (1981). Moreover, an administrator
who lacks “medical expertise cannot be held liable for the medical staff’s diagnostic decisions[,]”
nor can he “substitute [his] judgment for a medical professional’s prescription.”                          Meloy v.
Bachmeier, 302 F.3d 845, 849 (8th Cir. 2002).
         Here, Plaintiff fails to set forth specific facts indicating any personal involvement of
Defendant Arnott. Rather, as best as can be discerned, Plaintiff’s claim against Defendant Arnott
appears to be grounded in his overall responsibilities for the operation of the GCJC. Therefore,
Plaintiff is attempting to recover under a theory of respondeat superior, which is not an actionable
claim under § 1983. See Pembaur v. City of Cincinnati, 475 U.S. 469 (1986); Monell, 436 U.S. at
658; Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir. 1985); Marchant v. City of Little Rock, 741
F.2d 201, 204-205 (8th Cir. 1984).




         12
            Although an unconstitutional government policy could be inferred from a single action taken by the highest
officials responsible for setting policy in that area of the government’s business, Plaintiff presents no evidence that
Defendant Arnott—or any other defendant—has done so in this case.


                                                         23

        Case 6:17-cv-03120-BCW Document 202 Filed 05/07/19 Page 23 of 32
         As such, Defendant Arnott is entitled to summary judgment as to claims based in
respondeat superior.
             8. Defendants are entitled to summary judgment as a matter of law as to claims
                concerning the grievance process.
         Notwithstanding the doctrine of respondeat superior, Plaintiff’s claim against Defendant
Arnott and other defendants fails for the additional reason that Plaintiff did not allege a violation
of a federally protected right. More to the point, there is no substantive constitutional right for a
prisoner to have his or her grievances answered. Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir.
1993).    “In the context of a state prison system, an inmate grievance procedure is not
constitutionally required.” Spencer v. Moore, 638 F. Supp. 315, 316 (E.D. Mo. 1986). “If the
state elects to provide a grievance mechanism, violations of its procedures do not deprive prisoners
of federal constitutional rights.” Id. “Therefore, a state’s failure to follow its grievance procedures
does not give rise to a § 1983 claim.” Id. Put another way, “a state grievance procedure does not
confer any substantive constitutional right upon prison inmates.” Isaac v. Unknown Flenoid, et
al., No. 1:16CV27 SNLJ, 2016 WL 2609793, at *2 (E.D. Mo. May 6, 2016) (citations omitted).
That is because “[w]hen the claim underlying the administrative grievance involves a
constitutional right, the prisoner’s right to petition the government for redress is the right of access
to the courts, which is not compromised by the prison’s refusal to entertain his grievance.” Flick
v. Alba, 932 F.2d 728 (8th Cir. 1991);see also Moore v. Thurber, 105 F.3d 663, 663 (8th Cir. 1997)
(applying Buckley in suit against county jail); Williams v. Robinson, 623 F. App’x 822, 833 (8th
Cir. 2015) (citing Buckley with approval in case against county jail).
         Accordingly, because Plaintiff’s complaint that Defendants failed to adequately address
his grievance is not a cognizable claim, Defendants are entitled to judgment as a matter of law.
         9. Defendant Glover is entitled to judgment as a matter of law as to Plaintiff’s
            allegations of racial discrimination.
         The Fourteenth Amendment provides that “[n]o State shall . . . deny to any person within
its jurisdiction the equal protection of the laws.” U.S. Const. amend. XIV, § 1. In essence, the
Equal Protection Clause requires the government “to treat similarly situated people alike.” Rouse
v. Benson, 193 F.3d 936, 942 (8th Cir. 1999) (citing City of Cleburne v. Cleburne Living Ctr., 473
U.S. 432, 439 (1985)) (holding no valid equal protection claim where plaintiff failed to present
evidence to enable the court to discern the contours of the class to which he claimed to be similarly



                                                  24

         Case 6:17-cv-03120-BCW Document 202 Filed 05/07/19 Page 24 of 32
situated and only ambiguously asserted denial of an adequate opportunity to practice his religion).
Thus, as a “threshold matter,” a plaintiff must allege less-favorable treatment than similarly
situated persons specifically “on account of . . . membership in a protected class.” Bogren v. Minn.,
238 F.3d 399, 408 (8th Cir. 2000); see Klinger v. Dep’t of Corr., 31 F.3d 727, 731 (8th Cir. 1994)
(“Absent a threshold showing that [a plaintiff] is similarly situated to those who allegedly receive
favorable treatment, the plaintiff does not have a viable equal protection claim.”).
        Next, a plaintiff must show “that the different treatment is based upon either a suspect
classification or a fundamental right.” Patel v. U.S. Bureau of Prisons, 515 F.3d 807, 815 (8th
Cir. 2008). The Supreme Court has determined that race classification is a suspect classification
for constitutional equal protection analysis. Parents Involved in Cmty. Schs. v. Seattle Sch. Dist.
No. 1, 551 U.S. 701, 720-21 (2007). Lastly, because Plaintiff’s equal protection claim is premised
on a race classification, Plaintiff must also allege the different treatment was motivated by
“discriminatory intent.” Hernandez v. New York, 500 U.S. 352, 372-73 (1991).
        Here, Plaintiff has failed to show that he received treatment different than similarly situated
persons. As best as the Court can discern, Plaintiff’s only allegation in the complaint is that he has
“evidence” that unspecified defendants “showed preferential treatment to Caucasian inmates in
relation to housing assignments” on some unspecified date. Doc. 11 at 5. In his deposition,
Plaintiff specified that his complaint was against Defendant Glover because he saw Defendant
Glover make an African-American inmate move from a boat to a top bunk to put a white inmate
in a boat. Doc. 183-1 at 81. Plaintiff testified that the top bunk was empty and that he believed
the African-American had been on the floor because he preferred it. Plaintiff then speculated that
the white inmate had been on a bottom bunk restriction.
        Thus, Plaintiff alleges, generally, that Defendant Glover required one inmate who wanted
to sleep on the floor to sleep on a top bunk because another inmate needed the bottom tier. Plaintiff
fails to plead or put forth any evidence as to the comparative class. Additionally, Plaintiff fails to
put forth evidence that Defendants purposely or intentionally discriminated against Plaintiff on the
basis of his race.
        Thus, Defendant Glover is entitled to judgment as a matter of law concerning claims of
racial discrimination.




                                                  25

       Case 6:17-cv-03120-BCW Document 202 Filed 05/07/19 Page 25 of 32
        10. Defendants are entitled to summary judgment as a matter of law concerning
            allegations of retaliation

        Plaintiff broadly alleges that Defendant Jenkins placed him in a suicide cell in retaliation
 for complaining about cell conditions and that Defendants fabricated an incident report and
 placed him in segregation for his reluctance to go to court.
        In order to support a retaliation claim against Defendants, Plaintiff must allege and prove
“that he engaged in protected activity and that defendants, to retaliate for the protected activity, took
adverse action against [him] that would chill a person of ordinary firmness from engaging in that
activity.” Lewis v. Jacks, 486 F.3d 1025, 1028 (8th Cir. 2007). “The filing of a prison grievance,
like the filing of an inmate lawsuit, is protected First Amendment activity.” Id. To avoid summary
judgment, however, Plaintiff must submit “affirmative evidence [of] a retaliatory motive.” Id.
(quoting Wilson v. Northcutt, 441 F.3d 586, 592 (8th Cir. 2006)). With Plaintiff’s retaliation
allegations, the Court finds that he does not establish a causal connection between the protected
activities and the alleged broad claims of retaliation. Plaintiff, provides no specific facts to support
the retaliation claims. Flittie v. Solem, 827 F.2d 276, 281 (8th Cir. 1987).
        Based on Plaintiff’s failure to provide specific facts that connect his alleged protected
activity to the alleged retaliatory actions of the Defendants, the Court finds that no reasonable fact
finder could conclude that Defendants’ actions violated Plaintiff’s constitutional rights.
        11. As to Defendants Glover, Arnott, Jenkins, and Roberts, because there was no
            constitutional violation, these defendants are entitled to summary judgment in
            their official capacity.
        As noted above, Plaintiff also sues Defendants in their official capacity and seeks monetary
damages from them. In that vein, the Court notes that where a plaintiff names defendants in their
official capacity, he is attempting to recover damages from the government body itself, in this case,
Greene County. See Brandon v. Holt, 469 U.S. 464, 471-72 (1985). Put another way, “[n]aming
a government official in his or her official capacity is the equivalent of naming the government
entity that employs the official.” Williams v. Shannon Cnty. Jail, et al., No. 1:15-CV-146-SNLJ,
2015 WL 5098749 (E.D. Mo. Aug. 31, 2015) (citing Will v. Mich. Dep’t of State Police, 491 U.S.
58, 71 (1989)).
        For a municipality to be liable under § 1983, a plaintiff must prove that a municipal policy
or custom was the “moving force [behind] the constitutional violation.” Monell, 436 U.S. at 691.



                                                   26

       Case 6:17-cv-03120-BCW Document 202 Filed 05/07/19 Page 26 of 32
Although a municipality is considered a person that can be liable under § 1983, “it is well
established ‘that a municipality cannot be held liable on a respondeat superior theory, that is, solely
because it employs a tortfeasor.’” Atkinson v. City of Mountain View, Mo., 709 F.3d 1201, 1214
(8th Cir. 2013) (citations omitted).       Liability for a constitutional violation attaches to a
municipality only if the violation resulted from an official municipal policy, an unofficial custom,
or a deliberately indifferent failure to train or supervise an official or employee. Id.
       As to Defendants Glover, Arnott, Jenkins, and Roberts, Plaintiff’s claims fail. First, as
discussed above, Plaintiff’s claims that these four defendants violated his constitutional rights are
without merit. Without a constitutional violation by individuals, there can be no claim against
Greene County. See Sanders v. City of Minneapolis, Minn., 474 F.3d 523, 527 (8th Cir. 2007)
(citing City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986) (per curium)) (additional citation
omitted). Second, the written policy or custom does not on its face require an individual’s rights
to be violated, and Plaintiff has not put forth evidence to support his allegations concerning a
custom of not providing medicine. Here, the policy or custom articulated in the record provides
an inmate medication where (1) the inmate was already taking the same mediation within 30 days
of incarceration, (2) medical staff believes to a reasonable degree of medical certainty that it is
necessary to treat a life-threatening condition, or (3) medical staff believes to a reasonable degree
of medical certainty that an inmate is exhibiting symptoms of a disorder that impairs functioning
or mental health such that medication is necessary. In short, Plaintiff has not established either a
constitutional violation by Defendants Glover, Arnott, Jenkins, or Roberts, or that these four
individual defendants maintain a widespread policy or custom that would require or cause an
individual’s rights to be violated.
       Accordingly, these four Defendants are entitled to summary judgment as to Plaintiff’s
claims asserted against them in their official capacity.
       B. Qualified Immunity
       Defendants broadly argue they are entitled to qualified immunity from Plaintiff’s claims.
As to claims against Defendants Childress and Richison, the record contains genuine issues of
material fact as to whether these Defendants were deliberately indifferent to Plaintiff’s serious
medical needs relating to Plaintiff’s fall from a top bunk. As to the claims against Defendants
Wilkins, Walker, and Ussery, the record contains genuine issues of material fact as to whether
these three defendants were deliberately indifferent to Plaintiff’s serious medical needs for

                                                  27

       Case 6:17-cv-03120-BCW Document 202 Filed 05/07/19 Page 27 of 32
withholding prescription medication. As to the claims against Defendant Morgan, the record
contains genuine issues of material fact as to whether Defendant Morgan was deliberately
indifferent to Plaintiff’s serious medical needs for withholding Plaintiff’s inhaler.
       The Court next considers whether the rights Plaintiff asserts were “clearly established at
the time of the alleged violation, such that a reasonable officer would have known that [his] actions
were unlawful.” Clayborn, 734 F.3d at 809. “Although the defendant bears the burden of proof
for this affirmative defense [qualified immunity], the plaintiff must demonstrate that the law was
clearly established.” Monroe v. Ark. State Univ., 495 F.3d 591, 594 (8th Cir. 2007) (alteration
added). “A Government official’s conduct violates clearly established law when, at the time of the
challenged conduct, the contours of a right are sufficiently clear that every reasonable official
would have understood that what he is doing violates that right.” Ashcroft v. al-Kidd, 563 U.S.
731, 741 (2011) (internal quotation and alterations omitted). “We do not require a case directly
on point, but existing precedent must have placed the statutory or constitutional question beyond
debate.” Id.
       Here, as to Defendant Childress, it is clearly established that a fall from a top bunk with a
concussion would necessitate medical treatment. Even though a nurse arrived at the scene,
Plaintiff’s sworn allegations are that Defendant Childress waved the nurse off and told the nurse
that Plaintiff would be fine and that he would not see a doctor. Plaintiff continued to suffer pain
from the fall for some two weeks. Although it is true that a prison official may rely on a medical
professional’s opinion if such reliance is reasonable, here, viewing the facts in the light most
favorable to Plaintiff, Plaintiff’s assignment to a bottom bunk due to the drug protocol should have
triggered Defendant Childress’s special concern and Defendant Childress should not have waved
off a complete medical assessment or substituted his opinion for that of a medical professional.
See McRaven v. Sanders, 577 F.3d 974, 981 (8th Cir. 2009) (holding that officer’s special
knowledge of drug consumption are facts that should have triggered special concern, precluding
qualified immunity); Gordon ex rel. Gordon v. Frank, 454 F.3d 858, 864 (8th Cir. 2006) (“A
medical assessment does not justify qualified immunity when officers ignore it.”).
       As to Defendant Richison, viewing the facts in the light most favorable to Plaintiff,
Defendant Richison knew that Plaintiff should not have been assigned to the top bunk due to
medical protocol and yet still assigned him to a top bunk. As a result, the Court finds that there is
a genuine issue of material fact as to whether Defendant Richison, in his individual capacity, knew

                                                 28

       Case 6:17-cv-03120-BCW Document 202 Filed 05/07/19 Page 28 of 32
of but deliberately disregarded Plaintiff's serious medical needs. As such, Defendant Richsion is
not entitled to qualified immunity. See Moore, 255 F.3d at 545 (disputed question of material fact
on deliberate indifference claim sufficient to overcome qualified immunity defense).
       As to Defendants Wilkins, Walker, and Ussery, the Court finds that Plaintiff’s need for
access to his prescription medication including his inhalers was clearly established at all relevant
times. As set out above, Plaintiff, who was a federal detainee, left the GCJC expressly for
assessment by a Bureau of Prisons psychiatrist and returned to the GCJC shortly thereafter with
several prescriptions as well as inhalers. Defendant Wilkins was in charge of issuing prescriptive
medication and failed to do so in a timely manner, despite the written policy indicating he should
do so. Defendants Walker and Ussery were psychologists who acted as part of a treatment team,
who were in charge of Plaintiff’s mental health needs, and who were responsible for relaying
information about Plaintiff’s health to Defendant Wilkins. Although the parties dispute the timing
of the return of Plaintiff’s medications, according to Plaintiff’s sworn statements, Plaintiff was not
provided all of his psychiatric medications for at least a month after his return from Chicago, and
his sworn statements indicate that there are genuine issues of material fact as whether each of these
three Defendants are liable for that failure.
       Finally, as to Defendant Morgan, Plaintiff’s sworn statements indicate that Defendant
Morgan was aware of Plaintiff’s need for an inhaler and that he deprived Plaintiff of the inhaler
because Plaintiff was “getting loud.” Because Defendant Morgan knew of Plaintiff’s medical need,
was capable of providing assistance, and failed to do so, Defendant Morgan is not entitled to
qualified immunity. See McRaven, 577 F.3d at 983-84 (officer trained in CPR who failed to
perform it on inmate in need of assistance was not entitled to qualified immunity); Hartsfield v.
Colburn, 491 F.3d 394, 401 (8th Cir. 2007) (noting that an inference of deliberate indifference is
“heightened when an inmate communicates his distress directly . . . and prison officials fail to
respond”).
IV.    Discussion: Non-Civil Rights Claims
       A. Defendants are Entitled to Judgment as a Matter of Law as to Plaintiff’s Claims
          Under the Americans with Disabilities Act (ADA)
       The ADA consists of three titles addressing discrimination against the disabled in different
contexts. Title I prohibits employment discrimination. 42 U.S.C. § 12112. Title II prohibits a
“public entity” from excluding disabled individuals from, or denying them the benefits of,


                                                 29

       Case 6:17-cv-03120-BCW Document 202 Filed 05/07/19 Page 29 of 32
programs, activities, or services, and from otherwise discriminating against them. 42 U.S.C.
§ 12132. Title III prohibits discrimination by public accommodations involved in interstate
commerce, such as hotels, restaurants, and privately operated transportation services. 42 U.S.C.
§§ 12182, 12184.
       The Supreme Court has recognized that state prisons do indeed provide prisoners with
“benefits” of “programs, services and activities.” Penn. Dep’t of Corr. v. Yeskey, 524 U.S. 206,
210 (1998). “Modern prisons provide inmates with many recreational ‘activities,’ medical
‘services,’ and educational and vocational ‘programs,’ all of which at least theoretically ‘benefit’
the prisoners (and any of which disabled prisoners could be ‘excluded from participation in’).” Id.
       Here, as best as the Court can discern, Plaintiff alleges four violations of Title II of the
ADA: (1) Defendants Glover, Roberts, and Jenkins failed to provide Plaintiff with a bottom bunk;
(2) Defendant Morgan failed to provide Plaintiff with an inhaler; (3) Defendant Wilkins’ policy of
discontinuing all prescribed medications; and (4) Defendant Arnott’s various customs and policies.
Doc. 11 at 13-15.
       To establish a violation of Title II of the ADA, Plaintiff must demonstrate: (1) that he is a
qualified individual with a disability; (2) that he was excluded from participation in or denied the
benefits of the jail’s services, programs, or activities, or was otherwise subjected to discrimination
by the jail; and (3) that such exclusion, denial of benefits, or other discrimination was by reason
of his disability. Baribeau v. City of Minneapolis, 596 F.3d 465, 484-85 (8th Cir. 2010) (citing
Layton v. Elder, 143 F.3d 469, 472 (8th Cir. 1998)). Title II requires a qualified person with a
disability to receive “‘meaningful access’ to a public entity’s services.” Loye v. Cnty. of Dakota,
625 F.3d 494, 496 (8th Cir. 2010) (citation omitted).
       To meet the first element, Plaintiff must show that he is disabled and “that he ‘meets the
essential eligibility requirements for participating in the program, with or without reasonable
accommodations.” Felty v. Ark. Dep’t. of Corrs., No. 5:07CV0232JLH, 2009 WL 1285835 at *3
(E.D. Ark. May 6, 2009) (citation omitted). The ADA defines “disability” as:
       (A) a physical or mental impairment that substantially limits one or more of the
           major life activities of such individual;
       (B) a record of such an impairment; or
       (C) being regarded as having such an impairment.
42 U.S.C. § 12102(2).


                                                 30

       Case 6:17-cv-03120-BCW Document 202 Filed 05/07/19 Page 30 of 32
         Courts apply a three-part test to determine whether a plaintiff has a disability under the
ADA. See Felty, 2009 WL 1285835, at *4 (citation omitted). First, the plaintiff must show a
“mental or physical impairment.” Id. Second, the plaintiff must show that the impairment affects
a “major life activity.” Id. Third, the plaintiff must show that the impairment “substantially limits”
a major life activity. Id. “Major life activities” are defined as “functions such as caring for oneself,
performing manual tasks, walking, seeing, hearing, speaking, breathing, and working.” Id.; see
§ 12102(2)(A).
         Here, even assuming Plaintiff sufficiently alleged mental and physical deficiencies to
establish that he has an impairment, he has failed to put forth evidence or even meaningfully allege
that his impairment “substantially limits” any “major life activity.” Rather, his allegations are
broad and conclusory and are bereft of support in the record. Additionally, Plaintiff has failed to
put forth evidence or even allege that he was subject to any exclusion, denial of benefits, or other
discrimination by reason of his disability.
         Accordingly, Defendants are entitled to judgment as a matter of law as to Plaintiff’s claims
under Title II of the ADA.
         B. Because Plaintiff is no longer is confined at GCJC, his claims for injunctive relief
            are moot.
         In his complaint, Plaintiff broadly seeks injunctive relief. Doc. 11 at 16. To that end, the
Court notes that “an inmate’s claims for declaratory and injunctive relief to improve prison
conditions [becomes] moot” when a prisoner is transferred to another facility and is no longer
subject to the conditions of which the prisoner complains. Smith v. Hundley, 190 F.3d 852, 855
(8th Cir. 1999); Obama v. Burle, 477 F. App’x 409, 411 (8th Cir. 2012) (same). The Court has no
authority to give opinions upon moot questions. Church of Scientology v. United States, 506 U.S.
9, 12 (1992).
         Because Plaintiff is now confined in the Federal Correctional Institution in Butner, North
Carolina, his claims for injunctive relief are moot.13




          Additionally, Plaintiff’s claims for injunctive relief fail for lack of standing. See Meuir, 487 F.3d at 1119-
         13

1121 (holding that inmate no longer had standing to seek injunctive relief where he no longer resided at facility, had
not shown that he was likely to return to that facility, and therefore had not shown a likelihood of future injury).


                                                          31

        Case 6:17-cv-03120-BCW Document 202 Filed 05/07/19 Page 31 of 32
III.   Conclusion
       (1) Defendants’ motion for summary judgment (Doc. 183) is granted in part and denied in
          part;
       (2) Defendants Jane Doe One, Jane Doe Two, and Jane Doe Three are dismissed without
          prejudice; and
       (3) Defendants Glover, Arnott, Jenkins, and Roberts are dismissed.
       IT IS SO ORDERED.

                                                   /s/ Brian C. Wimes_______________
                                                   BRIAN C. WIMES
                                                   UNITED STATES DISTRICT JUDGE

DATED: May 7, 2019




                                              32

       Case 6:17-cv-03120-BCW Document 202 Filed 05/07/19 Page 32 of 32
